Hill, C. J.
1. A rented to B certain land for $40, upon which to make a crop. After planting his crop B was taken sick. C paid B $25 for his crop and agreed to pay A the $40 rent. A consented to the substitution and accepted C as his tenant. Eeld, that the agreement of C to pay A the $40 rent is an original undertaking, and is not required to he in writing, under the statute of frauds. Cuesta v. Goldsmith, 1 Ga. App. 48; Evans v. Griffin, Id. 327, 57 S. E. 983, 921.
2. The evidence in this ease demanding the verdict rendered in the justice court, the judgment of the superior court on certiorari, granting a new trial, was erroneous. Judgment reversed.